 



Exhibit 10.1
EXECUTION COPY
STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT, dated as of June 15, 2007 (the “Effective
Date”), is entered into by and among Sprint Nextel Corporation, a Kansas
corporation (the “Buyer”), each of the stockholders of the Company (as defined
below) set forth on the signature page(s) hereto (collectively, the
“Stockholders”) and Kevin J. Thimjon, an individual resident of the State of
Indiana, as the representative of each Stockholder hereunder (the “Stockholders
Representative”). The Buyer, the Stockholders and the Stockholders
Representative may be referred to herein collectively as the “Parties” or
individually as a “Party.”
Background
     A. The Stockholders are the registered and beneficial owners of all of the
issued and outstanding shares (the “Shares”) of common stock, $1.00 par value,
of New York MDS, Inc., a Delaware corporation (the “Company”).
     B. The Company is the licensee of the Federal Communications Commission
(“FCC”) license or licenses for the operation of the Broadband Radio Service
channels identified on Schedule A (each, a “License” and, if more than one,
collectively, the “Licenses”).
     C. The Stockholders desire to sell to the Buyer, and the Buyer desires to
purchase from the Stockholders, all of the Shares, free and clear of any and all
Liens, and otherwise on the terms and subject to the conditions set forth in
this Agreement.
Agreement
     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants, conditions and agreements hereinafter
set forth, the Parties agree as follows:
ARTICLE I: DEFINED TERMS
     Section 1.1 Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth or referenced below:
     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, alone or through one or more intermediaries, controls,
is controlled by or is under common control with that Person. For purposes of
this definition, “control” (including the terms “controlling” and “controlled”)
means the power to direct or cause the direction of the management and policies
of a Person, directly or indirectly, whether through the ownership of securities
or other ownership interests, by contract or otherwise.
     “Agreement” means this Stock Purchase Agreement and all Exhibits and
Schedules hereto, as amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof.
     “Buyer” has the meaning set forth in the preamble.
     “Buyer Indemnified Parties” has the meaning set forth in Section 7.2 below.
     “Claim” means any claim or demand asserted by any Person (including any
Party) against a Party in respect of which payment may be sought from another
Party under Article VII below.
New York MDS, Inc.

 



--------------------------------------------------------------------------------



 



     “Claim Notice” has the meaning set forth in Section 7.4(a) below.
     “Closing” has the meaning set forth in Section 3.1 below.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” has the meaning set forth in Recital A.
     “Consents” means all consents and approvals of Governmental Authorities or
other Persons (other than a Party) necessary to authorize, approve or permit the
Parties hereto to consummate the Transactions, including the expiration or early
termination of the waiting period under the HSR Act or otherwise.
     “Contracts” means all contracts, agreements (including, without limitation,
employment and non-competition agreements), leases (including for real or
personal property or for any spectrum under any License), commitments,
instruments, guarantees, bids, orders and proposals and all oral agreements.
     “Damages” means any and all losses, claims, demands, liabilities,
obligations, actions, suits, orders, statutory or regulatory compliance
requirements, or proceedings asserted by any Person, and all damages, costs,
expenses, assessments, judgments, recoveries and deficiencies, including
interest, penalties, investigatory expenses and reasonable attorneys’ fees and
costs, of every kind and description, contingent or otherwise.
     “Effective Date” has the meaning set forth in the preamble.
     “Employee Plan” means (a) all “employee benefit plans,” as defined in
Section 3(3) of ERISA, (b) all other severance pay, salary continuation, bonus,
incentive, stock option, retirement, pension, profit sharing or deferred
compensation plans, contracts, programs, funds or arrangements of any kind and
(c) all other employee benefit plans, contracts, programs, funds or arrangements
(whether written or oral, qualified or nonqualified, funded or unfunded, foreign
or domestic, currently effective or terminated) and any trust, escrow or similar
agreement related thereto, whether or not funded, in respect of any present or
former employees, directors, officers, shareholders, consultants, or independent
contractors of the Company (or any trade or business (whether or not
incorporated) (i) under common control within the meaning of Section 4001(b)(1)
of ERISA with the Company or (ii) which together with the Company is treated as
a single employer under Section 414(t) of the Code (the “Controlled Group”)) or
with respect to which the Company (or the Controlled Group) has made or is
required to make payments, transfers, or contributions.
     “Expiration Date” has the meaning set forth in Section 7.1 below.
     “FCC” has the meaning set forth in Recital B.
     “FCC Consent” has the meaning set forth in the definition of “Final Order”
below.
     “Final Order” means that forty-five (45) days will have elapsed from the
date of the FCC’s issuance of Public Notice of consent (“FCC Consent”) without
any filing of any adverse request, petition or appeal by any third Person or by
the FCC on its own motion with respect to the application for the FCC’s Consent
to the sale and transfer of the Shares to the Buyer, or any resubmission of any
application, or, if challenged, the FCC Consent will have been reaffirmed or
upheld and the applicable period for seeking further administrative or judicial
review will have expired without the filing of any action, petition or request
for further review.
New York MDS, Inc.

- 2 -



--------------------------------------------------------------------------------



 



     “Fundamental Representations” has the meaning set forth in Section 7.1
below.
     “GAAP” means United States generally accepted accounting principles
consistently applied.
     “General Enforceability Exceptions” has the meaning set forth in
Section 4.1(a) below.
     “Governmental Authority” means a Federal, state or local court,
legislature, governmental agency (including the FCC and the United States
Department of Justice), commission or regulatory or administrative authority or
instrumentality.
     “Holdback Amount” means $4,000,000.
     “HSR Act” has the meaning set forth in Section 3.4(a)(ii) below.
     “Indebtedness” of any Person means: either (a) any liability of any Person
(i) for borrowed money (including the current portion thereof), or (ii) under
any reimbursement obligation relating to a letter of credit, bankers’ acceptance
or note purchase facility, or (iii) evidenced by a bond, note, debenture or
similar instrument (including a purchase money obligation), or (iv) for the
payment of money relating to leases that are required to be classified as a
capitalized lease obligation in accordance with GAAP, or (v) for all or any part
of the deferred purchase price of property or services (other than trade
payables), including any “earnout” or similar payments or any non-compete
payments, or (vi) under interest rate swap, hedging or similar agreements or (b)
any liability of others described in the preceding clause (a) that such Person
has guaranteed, that is recourse to such Person or any of its assets or that is
otherwise its legal liability or that is secured in whole or in part by the
assets of such Person. For purposes of this Agreement, Indebtedness includes
(A) any and all accrued interest, success fees, prepayment premiums, make-whole
premiums or penalties and fees or expenses actually incurred (including
attorneys’ fees) associated with the prepayment of any Indebtedness, (B) cash,
book or bank account overdrafts and (C) any and all amounts owed by the Company
to any of its Affiliates, including, without limitation, any of the
Stockholders.
     “Indemnity Cap” has the meaning set forth in Section 7.6(b) below.
     “Indemnity Deductible” has the meaning set forth in Section 7.6(a) below.
     “Information” has the meaning set forth in Section 5.5 below.
     “Law” means any statute, ordinance, code or other law, rule, permit, permit
condition, regulation, order, decree, technical or other standard, requirement
or procedure enacted, adopted, promulgated, applied or followed by any
Governmental Authority.
     “Letter of Intent” means that certain “Letter of Intent for Proposed
Transactions” dated April 2, 2007, among Nextel Spectrum Acquisition Corp., the
Company, each Stockholder and certain other parties.
     “License” or “Licenses” has the meaning set forth in Recital B.
     “Lien” has the meaning set forth in Section 2.1 below.
     “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency).
New York MDS, Inc.

- 3 -



--------------------------------------------------------------------------------



 



     “Parties” or “Party” has the meaning set forth in the preamble.
     “Permitted Encumbrances” means (a) statutory Liens for current Taxes (other
than income Taxes) not yet delinquent, (b) zoning, entitlement and other land
use and environmental regulations by any Governmental Authority and (c) the
valid title of a lessor under any operating lease.
     “Person” means any general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust,
Governmental Authority, cooperative, association, other entity, or individual,
and the heirs, executors, administrators, legal representatives, successors, and
assigns of such person (by merger or otherwise) as the context may require.
     “Post-Closing Straddle Period” has the meaning set forth in
Section 5.6(a)(ii) below.
     “Post-Closing Tax Period” means any Tax period beginning after the date of
the Closing.
     “Pre-Closing Straddle Period” has the meaning set forth in
Section 5.6(a)(ii) below.
     “Pre-Closing Tax Period” means any Tax period ending on or before the date
of the Closing.
     “Purchase Price” has the meaning set forth in Section 2.2 below.
     “Related Transactions” means all of the transactions contemplated by, and
among the various parties to, the Letter of Intent, whether styled as a purchase
and sale of shares of stock, the purchase and sale of assets or the lease of
assets.
     “Representatives” has the meaning set forth in Section 5.4 below.
     “Respective Portion” means a fraction, the numerator of which is the number
of Shares owned by a given Stockholder as set forth in Schedule 4.1(b), and the
denominator of which is the total number of outstanding Shares as set forth in
Schedule 4.2(b).
     “Returns” means all Tax returns, statements, reports, elections, schedules,
claims for refund, and forms (including estimated Tax or information returns and
reports), including any amendment or supplement thereto.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Selling Expenses” means all (a) unpaid costs, fees and expenses of outside
professionals, brokers or other Persons (including any Stockholder or any
Affiliate of the Company or any Stockholder) incurred by the Company relating to
the process of selling the Company whether incurred in connection with this
Agreement or otherwise, including, without limitation, all legal fees,
accounting, tax, investment banking fees and expenses and brokerage fees,
(b) bonuses payable to employees, agents, consultants or any other Person
(including any Stockholder or any Affiliate of the Company or any Stockholder)
as a result of the transactions contemplated by this Agreement and unpaid by the
Company as of the Closing Date and (c) severance obligations owed by the Company
to employees, agents, consultants or any other Person (including any Stockholder
or any Affiliate of the Company or any Stockholder) triggered prior to or as a
result of the Transactions. The certificate referenced in Section 3.2(f) below
will set forth the entire amount of the Selling Expenses (indicating the amount
and the Person to whom such Selling Expense is owed).
     “Shares” has the meaning set forth in Recital A.
New York MDS, Inc.

- 4 -



--------------------------------------------------------------------------------



 



     “Stockholders” has the meaning set forth in the preamble.
     “Stockholders Representative” has the meaning set forth in the preamble.
     “Straddle Period” has the meaning set forth in Section 5.6(a)(ii) below.
     “Tax” means (a) any net income, alternative or add-on minimum tax, gross
income, gross receipts, sales, use, ad valorem, value added, transfer,
franchise, profits, license, withholding on amounts paid to or by the Company,
payroll, employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest, penalty, addition to tax or additional amount imposed by any Taxing
Authority, whether disputed or not, (b) any liability of the Company for the
payment of any amounts of any of the foregoing types as a result of being a
member of an affiliated, consolidated, combined or unitary group or being a
party to any agreement or arrangement whereby liability of the Company for
payment of such amounts was determined or taken into account with reference to
the liability of any other Person and (c) any liability of the Company for the
payment of any amounts as a result of being a party to any Tax sharing
agreements or arrangements (whether or not written) binding on the Company or
with respect to the payment of any amounts of any of the foregoing types as a
result of any express or implied obligation to indemnify any other Person.
     “Tax Matter” has the meaning set forth in Section 5.6(e) below.
     “Taxing Authority” means any Governmental Authority responsible for the
administration or the imposition of any Tax.
     “Transaction Documents” means this Agreement and each agreement, document,
instrument or certificate contemplated by this Agreement or to be executed by
any Party to this Agreement in connection with the consummation of the
Transactions, in each case only as applicable to the relevant Party or Parties
to such Transaction Document, as indicated by the context in which such term is
used.
     “Transactions” means the transactions contemplated by this Agreement (not
including the Related Transactions).
     “Transfer Taxes” has the meaning set forth in Section 5.6(c) below.
     Section 1.2 Other Definitional and Interpretive Matters. Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation shall apply:
     (a) Any reference in this Agreement to $ shall mean U.S. dollars.
     (b) The Exhibits and Schedules to this Agreement are hereby incorporated
and made a part of this Agreement and are an integral part of this Agreement.
The Schedules to this Agreement are arranged to correspond to the various
Sections and subsections of this Agreement. All matters disclosed in any
Schedule shall be deemed to be disclosed in each other Schedule to the extent
that the effect of such disclosure in such other Schedules is readily apparent.
Disclosure of any item on any Schedule shall not constitute an admission or
indication that such item or matter is material. No disclosure on a Schedule
relating to a possible breach or violation of any Contract or Law shall be
construed as an admission or indication that a breach or violation exists or has
actually occurred. Any capitalized terms used in any Schedule or Exhibit but not
otherwise defined therein shall be defined as set forth in this Agreement.
New York MDS, Inc.

- 5 -



--------------------------------------------------------------------------------



 



     (c) The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.
ARTICLE II: PURCHASE AND SALE
     Section 2.1 Purchase and Sale of the Shares. On the terms and subject to
the conditions set forth in this Agreement, at the Closing, the Buyer shall
purchase from the Stockholders, and the Stockholders shall sell, transfer,
assign, convey and deliver to the Buyer, all of the Shares, free and clear of
any mortgage, pledge, hypothecation, rights of others, claim, security interest,
encumbrance, title defect, title retention agreement, voting trust agreement,
interest, option, lien, charge or similar restrictions or limitations, including
any restriction on the right to vote, sell or otherwise dispose of the Shares
(collectively, “Liens”).
     Section 2.2 Purchase Price. In consideration of the sale and transfer of
the Shares, at the Closing, the Buyer shall pay or cause to be paid to the
Stockholders, in accordance with their Respective Portions, an aggregate
purchase price equal to Sixty-Two Million Five Hundred Eighty-Six Thousand Two
Hundred Seventy-Eight Dollars ($62,586,278), minus (a) any and all Selling
Expenses and (b) the Holdback Amount (the foregoing computation being referred
to in this Agreement as the “Purchase Price”), via wire transfer of immediately
available funds to the respective accounts designated by the Stockholders.
Subject to the terms of Article VII and Section 5.6 below, on the eighteen
(18) month anniversary of the Closing, the Buyer shall pay or cause to be paid
to each Stockholder its Respective Portion of the Holdback Amount, less the
amount required to satisfy any then-unresolved Claim(s) made by the Buyer
Indemnified Parties in accordance with the terms of Article VII or Section 5.6
below, via wire transfer of immediately available funds to the respective
accounts designated by the Stockholders. After any final judgment or award shall
have been rendered by a court, arbitration board or administrative agency of
competent jurisdiction with respect to any such Claim(s) and the expiration of
the time in which to appeal therefrom, or a settlement of any such Claim(s)
shall have been consummated, the Buyer shall be entitled to retain from the
remaining Holdback Amount the amount of Damages so awarded or agreed-upon, and
shall thereafter pay or cause to be paid to each Stockholder its Respective
Portion of any remaining portions of the Holdback Amount (less the amount
required to satisfy any other Claim(s) that have not then been finally
determined or settled), via wire transfer of immediately available funds to the
respective accounts designated by the Stockholders. Simple interest shall accrue
on the Holdback Amount, as the same may be reduced from time to time, at the
rate of 5.50% per annum. Upon the payment of all or any portion of the Holdback
Amount to any Stockholder, the Buyer shall pay or cause to be paid to such
Stockholder all accrued but unpaid interest on the portion of the Holdback
Amount received by such Stockholder. Notwithstanding the foregoing, as a
condition to receiving any payment under this Agreement, each Stockholder agrees
to complete and execute the Buyer’s standard “Payee Setup Form” (a blank form of
which has been provided to each Stockholder prior to the Effective Date) at
least ten (10) business days prior to the date for such payment.
ARTICLE III: CLOSING, CLOSING DELIVERIES AND CLOSING CONDITIONS
     Section 3.1 Closing. The consummation (the “Closing”) of the Transactions
will occur on an agreed date and at an agreed place within ten (10) days after
the satisfaction or waiver of all of the conditions to the Closing set forth in
Section 3.4 below. The Closing shall be effective for all purposes as of
11:59 p.m. on the date of the Closing. The Closing may be held without there
being an actual meeting of the Parties, with closing items to be conveyed by
mail or express courier service or by fax or email. In such event, fax or email
signatures shall be deemed and accepted as original signatures. Notwithstanding
the foregoing, the Stockholders shall be required to deliver original documents
pursuant to Section 3.2(b) below.
New York MDS, Inc.

- 6 -



--------------------------------------------------------------------------------



 



     Section 3.2 Closing Deliveries of the Stockholders. At the Closing, the
Stockholders shall deliver to the Buyer:
     (a) a receipt or receipts, executed by the Stockholders, evidencing receipt
of the Purchase Price payable to them in accordance with Section 2.2 above;
     (b) (i) stock certificates representing all of the Shares, with duly
executed stock powers attached in proper form for transfer to the Buyer and
(ii) any other documents that are necessary to transfer to the Buyer good and
valid title to the Shares, with any necessary transfer tax stamps affixed or
accompanied by evidence that all stock transfer taxes have been paid;
     (c) a long-form good standing certificate (or its equivalent) issued by the
appropriate Governmental Authority in the Company’s jurisdiction of
incorporation and in each state in which the Company is qualified to do business
as a foreign corporation, each dated within ten (10) days of the Closing;
     (d) copies of the Certificate of Incorporation (or equivalent document) of
the Company, certified by the secretary of state of its jurisdiction of
incorporation, and copies of the Bylaws (or equivalent document) of the Company,
certified by an officer of the Company;
     (e) the original corporate record books and stock record books of the
Company, and all books and records (including data stored on discs, tapes or
other media) related to the Company’s business, including, to the extent
available, all current and historical financial, accounting and Tax records);
     (f) a certificate of an officer of the Company, dated as of the date of
Closing, certifying in sufficient detail reasonably acceptable to the Buyer the
aggregate amount of Selling Expenses (if any) as of the Closing;
     (g) a certificate or certificates of each Stockholder, dated as of the date
of Closing, certifying: (i) that the representations and warranties of such
Stockholder set forth in this Agreement and each other Transaction Document that
are qualified by “materiality” are true and correct in all respects, and those
representations and warranties not so qualified are true and correct in all
material respects, in each case, as of the Closing as if made on and as of the
Closing (except for the representation and warranty set forth in Section
4.2(h)(ii) below, which shall have been true and correct on and as of the
Effective Date); (ii) that such Stockholder has performed and complied in all
material respects with all of its agreements and covenants set forth in this
Agreement and the other Transaction Documents to be performed or complied with
by it on or before the Closing; and (iii) either (A) that no Return of the
Company for any Pre-Closing Tax Period is the subject of any audit by any Taxing
Authority as of the date of Closing, or (B) that one or more Returns of the
Company for a Pre-Closing Tax Period is the subject of such an audit (which
certificate shall include a reasonably detailed description thereof) and that
the Stockholders agree to indemnify the Buyer and its Affiliates from and
against any and all Taxes imposed on the Company as a result of such audit in
accordance with Section 5.6 below;
     (h) appropriate termination statements under the Uniform Commercial Code
and other instruments as may be reasonably requested by the Buyer to evidence
the release of any and all Liens (other than Permitted Encumbrances) on any of
the assets or properties of the Company;
     (i) written resignations of each director and officer of the Company listed
on Schedule 4.2(i);
New York MDS, Inc.

- 7 -



--------------------------------------------------------------------------------



 



     (j) releases, each in the form of Exhibit A hereto, duly executed by each
Stockholder;
     (k) a release, in the form of Exhibit B hereto, duly executed by the
Company and each of its officers and directors; and
     (l) such other documents and instruments as the Buyer may reasonably
request to consummate the Transactions.
     Section 3.3 Closing Deliveries of the Buyer. At the Closing, the Buyer
shall deliver to the Stockholders the Purchase Price in accordance with
Section 2.2 above, and such other documents and instruments as the Stockholders
Representative may reasonably request to consummate the Transactions.
     Section 3.4 Closing Conditions.
     (a) Conditions to the Obligations of all Parties. Each Party’s obligation
to consummate the Transactions is subject to the satisfaction or waiver, on or
prior to the Closing, of each of the following conditions, as applicable to the
Party specified:
     (i) The FCC shall have approved the Transactions by Final Order, without
any conditions adverse to the Buyer or any of its Affiliates (including, after
the Closing, the Company);
     (ii) All other Consents required to be made or obtained prior to the
Closing by any Party or any of their respective Affiliates with any Governmental
Authority in connection with the execution and delivery of this Agreement and
the consummation of the Transactions shall have been made or obtained, including
the expiration or earlier termination of any applicable waiting period under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”);
     (iii) No preliminary or permanent injunction or other order, decree or
ruling issued by a Governmental Authority, nor any Law promulgated or enacted by
any Governmental Authority, shall be in effect that would impose material
limitations on the ability of any Party to consummate the Transactions; and
     (iv) All conditions to the obligations of the parties to the Related
Transactions to consummate the Related Transactions (A) with respect to the sale
of all of the issued and outstanding shares of capital stock of the Stock
Companies (as such term is defined in the Letter of Intent), including the
Company, and (B) with respect to at least 75% of the aggregate estimated MHz
POPs covered by such Related Transactions, determined by reference to Schedules
B and C-1 of the Letter of Intent, shall have been satisfied or waived pursuant
to definitive agreements entered into in accordance with the Letter of Intent,
and all such Related Transactions contemplated by this Section 3.4(a)(iv) shall
be consummated on a substantially concurrent basis.
     (b) Conditions to the Obligations of the Stockholders. The Stockholders’
obligation to consummate the Transactions is subject to the satisfaction (or
waiver by the Stockholders Representative), on or prior to the Closing, of the
condition that the Buyer shall have delivered to the Stockholders the Purchase
Price in accordance with Section 2.2 above and any other documents required by
Section 3.3 above.
New York MDS, Inc.

- 8 -



--------------------------------------------------------------------------------



 



     (c) Conditions to the Obligations of the Buyer. The Buyer’s obligation to
consummate the Transactions is subject to the satisfaction (or waiver by the
Buyer), on or prior to the Closing, of the condition that the Stockholders shall
have delivered all of the certificates, documents, instruments and other items
required by Section 3.2 above.
ARTICLE IV: REPRESENTATIONS AND WARRANTIES
     Section 4.1 Individual Representations and Warranties of the Stockholders.
Each Stockholder, severally and not jointly and only with respect to itself,
hereby represents and warrants to the Buyer as follows:
     (a) Standing, Authorization and Enforceability. If such Stockholder is not
an individual, it is a corporation validly existing and in good standing under
the laws of its jurisdiction of formation, and has all requisite power and
authority to enter into this Agreement and each other Transaction Document and
to perform the obligations to be performed by it hereunder and thereunder. If
the Stockholder is an individual, such individual is legally competent to
execute, deliver and perform its obligations under, this Agreement and each
Transaction Document. If the Stockholder is not an individual, its execution and
delivery of this Agreement and each other Transaction Document, and the
performance by such Stockholder of its obligations hereunder and thereunder,
have been duly authorized by all necessary actions on the part of such
Stockholder. This Agreement and each other Transaction Document have been duly
executed and delivered by such Stockholder, and constitutes a legal, valid and
binding obligation of such Stockholder, enforceable against it, in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation, fraudulent conveyance and other similar Laws and
principles of equity affecting creditors’ rights and remedies generally (the
“General Enforceability Exceptions”). Such Stockholder has not entered into any
other agreement whereby its Shares will be sold, assigned or otherwise
transferred to any other Person.
     (b) Ownership. Such Stockholder is the beneficial and record owner of the
number of Shares set forth opposite its name on Schedule 4.1(b). Such
Stockholder has the absolute right to transfer such Shares to the Buyer, subject
only to receipt of the FCC Consent and the expiration or early termination of
the waiting period under the HSR Act. Upon the purchase of such Shares as
contemplated by this Agreement, the Buyer will obtain good and valid title to
such Shares free and clear of all Liens.
     (c) No Conflicts or Consents. Neither the execution, delivery and
performance by such Stockholder of this Agreement or any other Transaction
Document, nor the consummation of the Transactions by such Stockholder, will:
(i) conflict with or result in a breach or violation of any provision of its
organizational documents, as applicable; (ii) constitute, with or without the
giving of notice or passage of time or both, a breach, violation or default by
such Stockholder or any of its Affiliates under, or give rise to any right of
termination, modification, cancellation, prepayment or acceleration under, any
note, bond, mortgage, indenture, lease, agreement, or other instrument to which
such Stockholder is party or by which it is bound, or create any Lien on the
Shares or any assets or properties of the Company; (iii) require any Consent,
other than the FCC Consent and the expiration or early termination of the
waiting period under the HSR Act; or (iv) violate any Law, judgment, order or
decree by which such Stockholder is bound.
     (d) Broker. Neither such Stockholder nor any of its Affiliates has employed
any broker or finder or incurred any liability for any brokerage or finder fees
or commissions in connection with the Transactions.
New York MDS, Inc.

- 9 -



--------------------------------------------------------------------------------



 



     Section 4.2 Collective Representations and Warranties of the Stockholders.
Each Stockholder, jointly and severally, represents to the Buyer as follows:
     (a) Good Standing; Power. The Company (i) is a corporation validly existing
and in good standing under the laws of its jurisdiction of incorporation and
(ii) is duly authorized, qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction where such
authorization, qualification or licensure is required, except for the purposes
of clause (ii) above, where the failure to be so authorized, qualified or
licensed could not reasonably be expected to have a material adverse effect on
the Company, its business or assets. The Company has the corporate power and
authority to (A) own or lease and to operate its properties and assets
(including the Licenses) as and where currently owned, operated and leased and
(B) carry on its business as currently conducted.
     (b) Capitalization of the Company. The authorized capital stock of the
Company consists of 1,000 Shares, of which 500 Shares are issued and outstanding
and all of which have been duly authorized and validly issued and are fully paid
and non-assessable. There are no outstanding options, warrants, rights, calls,
subscriptions, claims of any character, agreements, obligations, convertible or
exchangeable securities or other commitments, contingent or otherwise, of any
kind obligating the Company to issue, directly or indirectly, any additional
shares of its capital stock or other equity securities. The Shares represent the
only issued and outstanding shares of capital stock of the Company. There are no
Contracts relating to the issuance, sale, transfer or voting of any equity
securities or other securities of the Company. Schedule 4.2(b) sets forth a true
and complete statement of the capitalization of the Company. The Company has no
Subsidiaries and no investments in any other Person.
     (c) FCC Licenses.
     (i) A true and complete copy of each License and any and all authorizations
with respect thereto are attached to Schedule A. The Company is the lawful,
beneficial and exclusive owner of each License, free and clear of any and all
Liens.
     (ii) Each License is valid and in good standing with the FCC and the
Company and any associated communications facilities operated by the Company
have been and are in material compliance with all applicable Laws. To the
knowledge of the Stockholders, there is no condition imposed on any License by
the FCC, except those that are either set forth on the face of any License or
are contained in applicable Law.
     (iii) The Company is in material compliance with all applicable Laws with
respect to each License. Since acquisition by the Company of each License, the
Company has complied in all material respects with all Laws applicable to each
License and with all of the terms and conditions of each License. All material
documents required to be filed at any time by the Company with the FCC with
respect to each License have been timely filed or the time period for such
filing has not lapsed. All such documents filed since the date each License was
acquired by the Company are correct in all material respects. All amounts owed
to the FCC in connection with each License since the date that it was acquired
by the Company have been timely paid.
     (iv) Except for any such matter affecting the wireless industry or wireless
licensees generally, there is not pending or, to the knowledge of the
Stockholders, threatened against the Company with respect to any License any
application, action, petition, objection or other pleading, or any proceeding
with the FCC or any other
New York MDS, Inc.

- 10 -



--------------------------------------------------------------------------------



 



Governmental Authority, that (A) questions or contests the validity of, or seeks
the revocation, termination, cancellation, forfeiture, non-renewal or suspension
of, any License, (B) seeks the imposition of any Lien, modification or amendment
with respect to any License or the spectrum operated thereunder, (C) would
adversely affect the ability of the Stockholders to consummate the Transactions
in accordance with this Agreement, or (D) seeks the payment of a fine, sanction,
penalty, damages or contribution in connection with the use of any License.
Except for any such matter affecting the wireless industry or wireless licensees
generally, to the knowledge of the Stockholders, there are no facts or
circumstances existing that would give rise to any such application, action,
petition, objection or other pleading or proceeding with the FCC or any other
Governmental Authority. There is no unsatisfied adverse FCC order or ruling
outstanding against the Company with respect to any License.
     (v) Neither any License nor the spectrum licensed thereunder is subject to
any agreement in which the Company or any Stockholder has accepted to receive
interference, or are subject to or operating under (A) any agreement encumbering
the License or such spectrum, (B) any agreement providing for the present or
future lease, use, reservation, modification, restriction or dedication or any
encumbrance of the License or the spectrum associated therewith, including any
spectrum lease or capacity agreement, any right of first refusal or option to
purchase, or (C) any FCC waiver of otherwise applicable Laws, except, in the
case of clauses (A), (B) and (C) above, for any such agreements or rights solely
with or in favor of the Buyer or any of its Affiliates.
     (vi) Each License was initially constructed in material compliance with FCC
requirements and remains in material compliance with rules pertaining to
construction and operation.
     (vii) The representations and warranties set forth in this Section 4.2(c)
are qualified to the extent of: (A) actions taken by the Buyer or any of its
Affiliates with respect to any License or any Contract entered into by the Buyer
or any of its Affiliates with regard to any License; or (B) any violation of Law
by the Buyer or any of its Affiliates.
     (d) Contracts. Schedule 4.2(d) sets forth all of the Contracts to which the
Company is a party or by which any of the assets (including the Licenses) of the
Company are bound. The Company has provided to the Buyer true and complete
copies of each such Contract, as amended to date. Each Contract set forth on
Schedule 4.2(d) (or required to be set forth on such Schedule) is a valid,
binding and enforceable obligation of the Company enforceable in accordance with
its terms, subject to the General Enforceability Exceptions. With respect to the
Contracts set forth on Schedule 4.2(d) (or required to be set forth on such
Schedule): (i) neither the Company nor, to the knowledge of the Stockholders,
any other party thereto is in material default under or in violation of any
Contract; (ii) no event has occurred which, with notice or lapse of time or
both, would constitute such a default or violation by the Company and, to the
knowledge of the Stockholders, there is no such default or violation by the
other party to any Contract; and (iii) the Company has not released any of its
material rights under any Contract.
     (e) Assets. Schedule 4.2(e) sets forth a true and complete list, by
category, of all material equipment, machinery and other tangible and intangible
personal property (other than any License) that is owned, leased or licensed by
the Company. The Company is the lawful, beneficial and exclusive owner, lessee
or licensee of such assets, free and clear of any and all Liens (other than
Permitted Encumbrances). The Company is the only Person through which the
New York MDS, Inc.

- 11 -



--------------------------------------------------------------------------------



 



Company’s business is conducted. The tangible assets owned, leased or licensed
by the Company are in good condition and repair (subject to normal wear and tear
consistent with the age of the assets).
     (f) Undisclosed Liabilities. The Company does not have any liabilities
(whether accrued, absolute, contingent, unliquidated or otherwise, whether due
or to become due, whether known or unknown, regardless of when asserted) arising
out of transactions or events entered into prior to the Closing, or any action
or inaction, or any state of facts existing, with respect to or based upon
transactions or events occurring prior to the Closing, except (i) liabilities
for trade payables and Taxes incurred in the Ordinary Course of Business since
the date of the most-recently filed Return with respect thereto and (ii)
liabilities disclosed on Schedule 4.2(f), none of the foregoing of which relates
to (A) breach of Contract, (B) breach of warranty, (C) tort, (D) infringement,
(E) violation of Law or (F) any environmental liability.
     (g) Litigation. There is no legal proceeding now in progress or pending or,
to the knowledge of the Stockholders, threatened against the Company. The
Company is not subject to any order, writ, injunction or decree of any court or
any federal, state, municipal or other domestic or foreign Governmental
Authority. The Company is now, and has been within the past five (5) years, in
material compliance with all Laws.
     (h) Taxes. Except as set forth on Schedule 4.2(h):
     (i) All Returns required to be filed by or on behalf of the Company have
been filed when due (taking into account any valid extensions) in accordance
with all applicable Laws. All such Returns (A) are correct and complete in all
material respects and (B) were prepared in accordance with all applicable Laws.
The Company is not currently a beneficiary of any extension of time within which
to file any Return.
     (ii) As of the Effective Date, no Return of the Company with respect to any
Pre-Closing Tax Period has ever been audited by any Taxing Authority.
     (iii) The Company does not have any Tax liabilities (whether due or to
become due) with respect to the income, property and operations of the Company
that relate to any Pre-Closing Tax Period, except for Tax liabilities incurred
in the Ordinary Course of Business since the most-recently filed Return with
respect thereto. The Company does not have any liability for the Taxes of any
Person as a transferee or successor, by contract or otherwise.
     (iv) The Company has not been a member of an affiliated, consolidated,
combined or unitary group or participated in any other arrangement whereby any
income, revenues, receipts, gain or loss was determined or taken into account
for Tax purposes with reference to or in conjunction with any income, revenues,
receipts, gain, loss, asset or liability of any other Person. The Company is not
a party to or bound by any Tax allocation or sharing agreement. The Company is
not a party to any Contract, arrangement or plan that has resulted or would
result, separately or in the aggregate, in the payment of any “excess parachute
payments” within the meaning of Section 280G of the Code.
     (v) All Taxes due and payable by the Company (whether or not shown as due
and payable on any Return) have been timely paid or withheld and remitted to the
appropriate Taxing Authority.
New York MDS, Inc.

- 12 -



--------------------------------------------------------------------------------



 



     (vi) The Company has not granted any extension or waiver of the statute of
limitations period applicable to any Return or Tax, which period (after giving
effect to such extension or waiver) has not yet expired.
     (vii) There is no claim or proceeding now pending or, to the knowledge of
the Stockholders, threatened against or with respect to the Company in respect
of any Tax or assessment.
     (viii) There are no Liens for Taxes upon the assets or properties of the
Company, except for Taxes not yet due and payable.
     (ix) Schedule 4.2(h)(ix) contains a list of all jurisdictions (whether
foreign or domestic) where the Company files Returns for income, sales, use or
similar Taxes or where any such Tax is properly payable by the Company. Neither
the Company nor any of the Stockholders has received notice of any claim by a
Governmental Authority in a jurisdiction where the Company does not file Returns
that it is or may be subject to taxation by that jurisdiction.
     (x) Neither the Company nor any Person on behalf of the Company has entered
into any agreement or consent pursuant to Section 341(f) of the Code. The
Stockholders are not foreign persons within the meaning of Section 1445 of the
Code.
     (xi) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any: (A) change in
method of accounting for a taxable period ending on or prior to the Closing, (B)
“closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of Law), (C) installment sale or open
transaction disposition made on or before the Closing or (D) prepaid amount
received on or before the Closing.
     (xii) No closing agreement, private letter rulings, technical advice
memoranda or similar agreement or ruling has been entered into with any Taxing
Authority by or with respect to the Company with respect to any Taxes.
     (xiii) The Company has not entered into, or otherwise participated
(directly or indirectly) in any “reportable transaction” with the meaning of
Treasury Regulations Section 1.6011-4(b), nor has the Company received a written
opinion from a Tax advisor that was intended to provide protection against a Tax
penalty.
     (xiv) The Company has not distributed the stock of another Person, or had
its stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Section 355 or Section 361 of the
Code.
     (i) No Business Operations. Except for (i) acting as the licensee under
each License, (ii) the matters specifically reflected in any Schedule to this
Agreement, and (iii) the additional matters specifically described in
Schedule 4.2(i), the Company has conducted no business or operations since its
incorporation. Without limiting the generality of the foregoing, except as set
forth in Schedule 4.2(i), the Company: (A) has never owned or had any interest
in any real property and does not currently own or have any interest in any
material equipment, machinery or tangible or intangible personal property;
(B) does not currently have any outstanding Indebtedness; (C) is not a party to
or bound by any Contract; (D) does not currently
New York MDS, Inc.

- 13 -



--------------------------------------------------------------------------------



 



have, and has never had, any employees; (E) is not currently the sponsor of or
bound by, and has never been a sponsor of or bound by, any Employee Plan;
(F) does not maintain any insurance policies for itself or any of its officers
or directors; (G) does not maintain any bank accounts or safe deposit boxes with
any financial institution; and (H) does not have any customers or material
suppliers. In addition to any matters described above, Schedule 4.2(i) contains
a list of the Company’s current officers and directors.
     (j) Broker. The Company has not employed any broker or finder or incurred
any liability for any brokerage or finding fees or commissions in connection
with the Transactions.
     Section 4.3 Buyer’s Representations and Warranties. The Buyer hereby
represents and warrants to each Stockholder as follows:
     (a) Standing, Authorization and Enforceability. The Buyer is a corporation
validly existing and in good standing under the laws of its jurisdiction of
formation, and has all requisite power and authority to enter into this
Agreement and each other Transaction Document and to perform the obligations to
be performed by it hereunder and thereunder. The execution and delivery of this
Agreement and each other Transaction Document, and the performance by the Buyer
of its obligations hereunder and thereunder, have been duly authorized by all
necessary actions on the part of the Buyer. This Agreement and each other
Transaction Document have been duly executed and delivered by the Buyer, and is
a legal, valid and binding obligation of the Buyer, enforceable against it, in
accordance with its terms, subject to the General Enforceability Exceptions.
     (b) No Conflicts or Consents. Neither the execution, delivery and
performance by the Buyer of this Agreement or any other Transaction Document,
nor the consummation of the Transactions by the Buyer, will: (i) constitute,
with or without the giving of notice or passage of time or both, a breach,
violation or default by the Buyer under any of the organizational documents of
the Buyer, or any note, bond, mortgage, indenture, lease, agreement, or other
instrument to which the Buyer is party or by which it is bound; (ii) require any
Consent, other than the FCC Consent and the expiration or early termination of
the waiting period under the HSR Act; or (iii) violate any Law, judgment, order
or decree by which the Buyer is bound.
     (c) Investment Representations. The Buyer is an “accredited investor” as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act. The Buyer is acquiring the Shares for investment for its own
account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution thereof. The Buyer understands that the
Transactions have not been, and will not be, the subject of a registration
statement filed under the Securities Act, or qualified under applicable state
securities Laws by reason of a specific exemption from the registration
provisions of the Securities Act and the qualification provisions of such Laws.
The Buyer understands that the Shares may not be resold unless such resale is
registered under the Securities Act and qualified under applicable state
securities Laws or an exemption from such registration or qualification is
available.
     (d) Financial Ability. The Buyer is financially able to consummate the
Transactions and to pay all of its expenses in connection herewith, including
payment of the Purchase Price at the Closing.
     (e) No Projections. The Buyer understands that the Stockholders are not
making any representations, warranties or projections about sales, profitability
or other operating results of the Company that may be achieved after the
Closing.
New York MDS, Inc.

- 14 -



--------------------------------------------------------------------------------



 



     (f) Broker. Neither the Buyer nor any of its Affiliates has employed any
broker or finder or incurred any liability for any brokerage or finding fees or
commissions in connection with the Transactions.
ARTICLE V: COVENANTS AND OTHER AGREEMENTS
     Section 5.1 Conduct of the Company Pending the Closing. From the Effective
Date through the Closing, each Stockholder shall, or shall cause the Company to:
(a) operate the Company’s business and conduct its affairs only in the Ordinary
Course of Business, and in accordance with all applicable Laws; (b) provide the
Buyer, its representatives and advisors, during normal business hours,
reasonable access to and the right to inspect the books, records, and other
documents related to the Company and its business; (c) take all necessary
actions to maintain the continued validity and good standing of each License and
such Stockholder’s ability to consummate the Transactions; and (d) promptly
notify the Buyer if such Stockholder is in default of this Agreement or if it
obtains knowledge that any of its representations and warranties are untrue or
incorrect. In addition, from the Effective Date through the Closing, the
Stockholders shall cause the Company not to: (i) sell, transfer, assign, lease
or dispose of any of the Licenses or any interests therein or, other than in the
Ordinary Course of Business, any of its other assets or any interests therein;
(ii) create, incur or suffer to exist any Lien (other than Permitted
Encumbrances) or other liability on any of its assets or any interests therein
(other than in the Ordinary Course of Business, and provided that all such Liens
(other than Permitted Encumbrances) are removed on or before the Closing);
(iii) seek to modify or allow modification of any of the parameters under any
License; or (iv) incur any Selling Expenses that are not paid on or prior to the
Closing Date. Nothing in this Section 5.1 shall be deemed to prohibit the
Company from paying Selling Expenses or paying compensation, dividends or other
distributions to the Stockholders prior to the Closing. In the event that (A) on
the Closing Date, the Company has any unexpended funds in its bank account
listed on Schedule 4.2(i) (net of the amount required to pay any uncollected
checks issued by the Company on or prior to the Closing Date) or (B) after the
Closing Date, the Company receives any Tax refunds or credits (including
overpayments of estimated Taxes) attributable to any Pre-Closing Tax Period, the
aggregate amount of such cash, refunds and credits shall, at the option of the
Stockholders, be used to (1) increase the amount of the Indemnity Deductible, or
(2) offset any liability of the Stockholders for indemnification pursuant to
Section 5.6 above.
     Section 5.2 Consummation of Transactions. From and after the Effective Date
through the Closing, each Party shall use its commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary and consistent with applicable Law to perform its obligations
under this Agreement and to consummate the Transactions as soon as reasonably
practicable. Each Party shall use its commercially reasonable efforts to prevent
or promptly remedy any breach of any of its representations, warranties,
covenants or agreements contained in this Agreement.
     Section 5.3 Consents and Notices. The Parties shall use commercially
reasonable efforts and shall cooperate to prepare and promptly file with
Governmental Authorities and other Persons all applications, notices, petitions
and other documentation necessary to obtain required Consents; provided that,
without limiting the force or effect of the foregoing, (a) the Stockholders
agree to cause the Company to complete and submit the licensee portion of the
application seeking FCC Consent and (b) the Stockholders agree to complete and
return the Buyer’s standard “Seller Information Form” (a blank form of which has
been provided to the Stockholders prior to the Effective Date) as soon as
practicable, and in any event within ten (10) business days, after the Effective
Date, and the Buyer agrees to submit all requisite applications to the FCC to
seek the FCC Consent as soon as practicable, and in any event within ten
(10) business days, after the Buyer receives from the Stockholders the items
referenced in clauses (a) and (b) above. The Parties agree to cooperate to
consolidate and file all applications, notices and petitions to be filed with
any Governmental Authority in as few applications as reasonably possible. Each
Party
New York MDS, Inc.

- 15 -



--------------------------------------------------------------------------------



 



shall furnish to the other Party all information concerning such Party and its
Affiliates reasonably required for inclusion in any application to be made in
connection with the Transactions or to determine compliance with applicable Law.
The Stockholders and the Buyer will supply to each other copies of all material
correspondence, filings and communications, including file memoranda evidencing
telephonic conferences, by such Party or its Affiliates with any Governmental
Authorities, with respect to the Transactions, except, if applicable, for
documents filed pursuant to Item 4(c) of the Hart Scott Rodino Notification and
Report Form or communications regarding the same. From the Effective Date
through the Closing, each Stockholder shall use its commercially reasonable
efforts to obtain any Consents required for the transfer of the Shares to the
Buyer. The Buyer shall pay in a timely manner all FCC filing fees resulting from
or payable in connection with the assignment and transfer of the Shares to the
Buyer pursuant to this Agreement. All filing and other fees resulting from or
required in connection with the HSR Act will be paid one-half by the Company or
the Stockholders and one-half by the Buyer. The Buyer and the Stockholders will
provide proper notice to the FCC of the occurrence of the Closing within a
reasonable time following the Closing (and in any event within the time period
set forth in the applicable FCC rules and regulations).
     Section 5.4 No Shopping. From the Effective Date until this Agreement is
terminated in accordance with Article VI below, the Stockholders will not, and
will cause the Company not to, directly or indirectly, through its
equity-holders, officers, directors, employees, agents or representatives
(collectively, “Representatives”) or otherwise, (a) initiate, encourage the
initiation by any third Person of, or substantively respond to solicitations
from any third Person for, discussions or negotiations relating to any sale or
other disposition of any of the Shares, any assets of the Company or any
interest in any of the foregoing (regardless of the form of transaction), or
(b) enter into any agreement or commitment (whether or not binding) with respect
to any such sale or disposition. The Stockholders agree to immediately notify
the Buyer if any third Person attempts to initiate any solicitation, discussion
or negotiation with respect to any of the foregoing.
     Section 5.5 Confidentiality. The terms of this Agreement and any
information about the Stockholders, the Buyer or the business of the Company
(collectively, the “Information”) will be kept strictly confidential by the
Parties and their respective Representatives from the Effective Date and
continuing for a period of five (5) years from the Closing or termination of
this Agreement in accordance with Article VI below; provided that, the Buyer’s
confidentiality obligations hereunder will not survive the Closing with respect
to the Company or its business. Each Party may make disclosures (a) to the
extent required by Law or any Governmental Authority of competent jurisdiction,
and (b) to their Representatives (including counsel and accountants) as required
to perform their obligations under this Agreement; provided that the Parties
will cause all their respective Representatives (including counsel and
accountants) to honor this Section 5.5. Each Party may disclose Information to
any third Persons that are subject to the terms of a confidentiality agreement
prohibiting the further dissemination of such Information beyond that which
would otherwise be permitted if such third Persons were a party to this
Section 5.5. The term “Information” does not include information that: (i) has
been or becomes generally available to the public or is now, or in the future,
in the public domain without a breach of this Agreement or a breach of any
similar agreement known to exist by the receiving Party; (ii) prior to
disclosure under or pursuant to this Agreement, is property within the
legitimate possession of the receiving Party which can be verified by
independent evidence; (iii) subsequent to disclosure under or pursuant to this
Agreement, is received from a third Person having rights therein without
restriction of such third Person’s or the receiving Party’s rights to
disseminate the information that are known by the receiving Party; (iv) is
independently developed by the receiving Party through Persons who have not had,
either directly or indirectly, access to or knowledge of such Information which
can be verified by independent evidence; or (v) is disclosed in connection with
an action or proceeding by a Party to enforce this Agreement or any of the other
Transaction Documents.
New York MDS, Inc.

- 16 -



--------------------------------------------------------------------------------



 



     Section 5.6 Tax Matters.
     (a) Tax Indemnity.
     (i) The Stockholders shall jointly and severally indemnify and hold
harmless each of the Company, the Buyer and each Affiliate of the Buyer from and
against: (A) all Taxes (or the nonpayment thereof) of the Company for any
Pre-Closing Tax Period and, to the extent applicable, any Pre-Closing Straddle
Period (other than Taxes attributable to any Code Section 338 election made with
respect to the acquisition of the Company by the Buyer or any transactions
outside the Ordinary Course of Business following the Closing); (B) any and all
Taxes of any Person (other than the Company) imposed on the Company as a
transferee or successor, by contract or pursuant to any Law, which Taxes relate
to an event or transaction occurring on or before the Closing; (C) any Tax
incurred or suffered by the Company, the Buyer or any of their Affiliates
arising out of a breach by the Stockholders of any representation or warranty in
Section 4.2(h) above, or any covenant or agreement contained in this
Section 5.6; and (D) all Damages arising out of or incident to the imposition,
assessment or assertion of any Tax described in clauses (A), (B) and (C) above.
Notwithstanding anything in this Agreement to the contrary, all matters relating
to Taxes shall be governed by this Section 5.6 and no provision of Article VII
will limit, modify or offset the rights or obligations of the Parties hereunder,
except that any indemnification obligations of the Stockholders under this
Section 5.6 shall first be satisfied from the Holdback Amount and, thereafter,
the Stockholders will be jointly and severally liable for the indemnification
obligations set forth in this Section 5.6.
     (ii) To the extent applicable to any particular type of Tax imposed on the
Company, the portion of such Tax attributable to any Tax period that begins on
or before the Closing Date and ends after the Closing Date (a “Straddle Period”)
will be apportioned between the period of the Straddle Period that extends
before the Closing through the Closing (the “Pre-Closing Straddle Period”) and
the period of the Straddle Period that extends from the day after the Closing to
the end of the Straddle Period (the “Post-Closing Straddle Period”) in
accordance with this Section 5.6(a)(ii). The portion of such Tax attributable to
the Pre-Closing Straddle Period shall (A) in the case of any Taxes other than
sales or use taxes, value-added taxes, employment taxes, withholding taxes, and
any Tax based on or measured by income, receipts or profits earned during a
Straddle Period, be deemed to be the amount of such Tax for the entire taxable
period multiplied by a fraction, the numerator of which is the number of days in
the Pre-Closing Straddle Period and denominator of which is the number of days
in the Straddle Period, and (B) in the case of any sales or use taxes,
value-added taxes, employment taxes, withholding taxes, and any Tax based on or
measured by income, receipts or profits earned during a Straddle Period, be
deemed equal to the amount which would be payable if the Straddle Period ended
on and included the Closing Date. To the extent that any Tax for a Straddle
Period is based on the greater of a Tax on net income, on the one hand, and a
Tax measured by net worth or some other basis not otherwise measured by income,
on the other, the portion of such Tax related to the Pre-Closing Straddle Period
shall be deemed to be (1) if the amount of such Tax for the Straddle Period is
measured by net worth or other basis, the amount of such Tax determined as
though the taxable values for the entire Straddle Period equal the respective
values as of the end of the Closing Date and multiplying the amount of such Tax
by a fraction the numerator of which is the number of days during the Straddle
Period that are in the Pre-Closing Straddle Period and the denominator of which
is the number of days in the Straddle Period or (2) if the
New York MDS, Inc.

- 17 -



--------------------------------------------------------------------------------



 



amount of such Tax for the Straddle Period is measured by net income, the amount
of such Tax determined as though the applicable Tax period terminated at the end
of the day on the Closing Date. The portion of Tax attributable to a
Post-Closing Straddle Period shall be calculated in a corresponding manner.
     (iii) Any amount paid pursuant to this Section 5.6(a) shall be treated as
an adjustment to the Purchase Price, unless otherwise required by Law.
     (iv) After giving effect to the last sentence of Section 5.6(a)(i) above,
any indemnity payment to be made pursuant to this Section 5.6(a) shall be paid
no later than the last to occur of: (A) ten (10) days after the Buyer makes
written demand upon the Stockholders Representative therefor; (B) to the extent
such Taxes are not already delinquent, five (5) days before the due date for
payment of such Taxes; and (C) to the extent any contested Taxes are not
required to be paid prior to the resolution of any Tax Matter in accordance with
Section 5.6(e) below, upon the resolution of any such Tax Matter.
     (v) The indemnification provisions in this Section 5.6(a) shall survive the
Closing until ninety (90) days after the expiration of the applicable statute of
limitations (as it may be extended under applicable Law). The Buyer shall not
extend the statute of limitations for any period for which the Stockholders
could be liable for indemnification under this Section 5.6 without the prior
written consent of the Stockholders Representative, which consent shall not be
unreasonably withheld or delayed.
     (b) Returns.
     (i) The Stockholders shall prepare and timely file, or cause to be prepared
and timely filed, (A) all Returns of the Company relating to Taxes based upon
the income of the Company that are due with respect to any Pre-Closing Tax
Period, regardless of the due date of such Returns, and (B) all other Returns of
the Company that are due with respect to any Pre-Closing Tax Period to the
extent the due date for such Returns is on or prior to the Closing Date. All
such Returns will be prepared in a manner that is consistent with past
practices, except as otherwise required by Law. With respect to any Return
described in this Section 5.6(b)(i) with a due date after the Closing Date, the
Stockholders shall submit a copy of such Return to the Buyer at least thirty
(30) days before it is due and shall incorporate all reasonable comments to such
Return made by the Buyer. The Company shall pay or cause to be paid all Taxes
imposed on the Company shown as due and owing on such Returns subject to payment
by the Stockholders pursuant to Section 5.6(a) above for any Taxes not paid by
the Company prior to the Closing.
     (ii) The Buyer shall prepare and timely file, or cause to be prepared and
timely filed, all Returns of the Company that are due with respect to any
Post-Closing Tax Period. The Buyer shall pay or cause to be paid all Taxes
imposed on the Company for any Post-Closing Tax Period.
     (iii) The Buyer shall prepare and timely file, or cause to be prepared and
timely filed, (A) all Returns of the Company that are due with respect to any
Pre-Closing Tax Period, other than those Returns based upon the income of the
Company, to the extent the due date for such Returns is after the Closing Date,
and (B) all Returns of the Company that are due with respect to a Straddle
Period. The Buyer shall submit a copy
New York MDS, Inc.

- 18 -



--------------------------------------------------------------------------------



 



of any such Return to the Stockholders Representative at least thirty (30) days
before it is due and shall incorporate all reasonable comments to such Return
made by the Stockholders Representative. The Buyer shall pay or cause to be paid
all Taxes imposed on the Company shown as due and owing on such Returns subject
to payment by the Stockholders pursuant to Section 5.6(a) above.
     (iv) The Buyer shall not, and shall not permit the Company, to amend any
Return of the Company covering any Pre-Closing Tax Period without the prior
written consent of the Stockholders, which consent shall not be unreasonably
withheld or delayed. In any event, the Buyer shall submit a copy of any such
amendment to the Stockholders Representative at least thirty (30) days before
filing it and shall incorporate all reasonable comments to such amendment made
by the Stockholders Representative.
     (c) Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) imposed on the Buyer or the Company in connection with this
Agreement (“Transfer Taxes”) will be borne and paid by the Stockholders when
due, and the Stockholders, at their own expense, will cause to be filed all
necessary Returns and other documentation with respect to all such Transfer
Taxes.
     (d) Cooperation. In connection with the preparation of Returns, audit
examinations, and any administrative or judicial proceedings relating to the Tax
liabilities imposed on the Company for all Pre-Closing Tax Periods, Straddle
Periods and Post-Closing Tax Periods, the Buyer and the Company, on the one
hand, and the Stockholders, on the other hand, shall cooperate fully with each
other, including the furnishing or making available during normal business hours
(upon reasonable prior notice) of records, personnel (as reasonably required),
books of account, powers of attorney or other materials necessary or helpful for
the preparation of such Returns, the conduct of audit examinations or the
defense of claims by Taxing Authorities as to the imposition of Taxes.
     (e) Controversies and Audits. The Buyer shall notify the Stockholders
Representative upon receipt by the Buyer or any Affiliate of the Buyer of any
notice of any inquiries, assessments, proceedings or similar events received
from any Governmental Authority with respect to Taxes of the Company for which
the Stockholders would be required to indemnify the Buyer, the Company or any
their Affiliates pursuant to Section 5.6(a) above (any such inquiry, assessment,
proceeding or similar event, a “Tax Matter”). The Stockholders, at their
expense, shall have the right to represent the interests of the Company before
the relevant Governmental Authority with respect to any Tax Matter and shall
have the right to control the defense, compromise or other resolution of any
such Tax Matter, including responding to inquiries, filing Tax Returns and
contesting, defending against and resolving any assessment for additional Taxes
or notice of Tax deficiency or other adjustment of Taxes of, or relating to,
such Tax Matter; provided that, the Stockholders shall (i) keep the Buyer
reasonably informed with respect to the commencement, status and nature of any
Tax Matter, (ii) in good faith, allow the Buyer to consult with them regarding
the conduct of or positions taken with respect to any such Tax Matter, and
(iii) not enter into any settlement of or otherwise compromise any Tax Matter
that affects or may affect the Tax liability of the Company, the Buyer or any of
the Buyer’s Affiliates for any Post-Closing Tax Period or Post-Closing Straddle
Period, without the prior written consent of the Buyer, which consent shall not
be unreasonably withheld or delayed.
     (f) Miscellaneous. Except as otherwise required by Law, the Buyer shall
not, without the prior consent of the Stockholders (which consent shall not be
unreasonably withheld or delayed), make, or cause or permit to be made, any Tax
election, or adopt or change any
New York MDS, Inc.

- 19 -



--------------------------------------------------------------------------------



 



method of accounting, or except as provided in Section 5.6(e) above, undertake
any other extraordinary action on or after the Closing, that would reasonably be
expected to adversely affect the Tax liability of the Company or any Stockholder
for any Pre-Closing Tax Period.
     Section 5.7 Preservation of Records. The Buyer and the Stockholders agree
that each of them shall preserve and keep the records held by them relating to
the Company in respect of periods ending on or prior to Closing for a period of
seven (7) years from the Closing and shall make such records and personnel
available to the other as may be reasonably required by such Party, including by
providing reasonable access during regular business hours upon reasonable
advance notice and under reasonable circumstances and subject to restrictions
under applicable Law, in connection with, among other things, regulatory
filings, insurance claims, legal proceedings or tax audits against or
governmental investigations of the Company, the Buyer, the Stockholders or any
of their Affiliates or in order to enable the Buyer or the Stockholders to
comply with their respective obligations under this Agreement and each other
Transaction Document. Each of the Buyer and the Stockholders shall be entitled,
at its expense, to make copies of the books and records to which they are
entitled to access pursuant to this Section 5.7. Notwithstanding the foregoing,
if the Buyer or the Stockholders wish to destroy such records at any time during
such seven (7)-year period, then such Party shall first give ninety (90) days’
prior written notice to the other and such other Party shall have the right at
its option and expense, upon prior written notice given to such Party within
such ninety (90)-day period, to take possession of the records within 180 days
after the date of such notice.
     Section 5.8 Publicity. Neither the Buyer nor the Stockholders shall issue
any press release or public announcement concerning this Agreement or the
Transactions without obtaining the prior written approval of the other Parties,
which approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of the Buyer or the Stockholders, as applicable, disclosure is
otherwise required by applicable Law or by the applicable rules of any stock
exchange on which a Party or any Affiliate lists securities, provided that, to
the extent required by applicable Law, the Party intending to make such release
shall use its reasonable efforts consistent with such applicable Law to consult
with the other Party with respect to the timing and content thereof.
     Section 5.9 Further Assurances. From and after the Closing, at the request
of the Buyer, each Stockholder shall execute and deliver or cause to be executed
and delivered to the Buyer such other agreements or instruments, in addition to
those required by this Agreement, as the Buyer may reasonably request, in order
to implement the Transactions. From and after the Closing, at the request of the
Stockholders Representative, the Buyer shall execute and deliver or cause to be
executed and delivered to the Stockholders Representative for the benefit of the
Stockholders, such other agreements or instruments, in addition to those
required by this Agreement, as the Stockholders Representative may reasonably
request, in order to implement the Transactions.
ARTICLE VI: TERMINATION
     Section 6.1 Termination. This Agreement may be terminated and the
Transactions thereby abandoned at any time prior to the Closing: (a) by mutual
written consent of the Buyer and the Stockholders Representative; (b) by the
Buyer, by written notice to the Stockholders Representative, if the Closing has
not occurred within twelve (12) months after the Effective Date (provided that
the Buyer is not then in material breach of any of its representations,
warranties or covenants contained in this Agreement); (c) by the Stockholders
Representative, by written notice to the Buyer, if the Closing has not occurred
within twelve (12) months after the Effective Date (provided that none of the
Stockholders is then in material breach of any of its representations,
warranties or covenants contained in this Agreement); (d) by the Buyer, by
written notice to the Stockholders Representative, or by the Stockholders
Representative, by written notice to the Buyer, if any Governmental Authority
that is
New York MDS, Inc.

- 20 -



--------------------------------------------------------------------------------



 



required to Consent to the Transactions, denies such Consent in writing and,
despite the Parties’ efforts pursuant to Section 5.2 and Section 5.3, the
applicable period to seek reconsideration of such denial expires without
obtaining a reversal thereof; (e) by the Buyer, by written notice to the
Stockholders Representative, if any Stockholder is in material breach of any of
its representations, warranties, covenants or agreements set forth in this
Agreement, and such breach remains uncured for thirty (30) days following
written notice by the Buyer to the Stockholders Representative, which notice
reasonably describes the breach; or (f) by the Stockholders Representative, by
written notice to the Buyer, if the Buyer is in material breach of any of its
representations, warranties, covenants or agreements set forth in this
Agreement, and such breach remains uncured for thirty (30) days following
written notice by the Stockholders Representative to the Buyer, which notice
reasonably describes the breach. In the case of termination pursuant to the
preceding clauses (b) or (c), the other Party, by written notice to the
terminating Party given within ten (10) days after receipt of the termination
notice (and provided that such extending Party is not then in material breach of
any of its representations, warranties or covenants contained in the Agreement),
may nonetheless extend the effectiveness of this Agreement for up to an
additional four (4) months if the only closing condition(s) set forth in
Section 3.4(a) not then satisfied are those sets forth in clauses (i) and/or
(iv) thereof.
     Section 6.2 Effect of Termination. In the event of a valid termination of
this Agreement on or before the Closing, this Agreement shall become null and
void and of no further force and effect and no Party shall have any liability or
further obligation to the other Parties or any other Person, except that nothing
herein will relieve any Party from liability for any breach by such Party of
this Agreement.
ARTICLE VII: REMEDIES
     Section 7.1 Survival. The representations and warranties contained in this
Agreement shall survive the Closing until the eighteen (18) month anniversary of
the Closing and shall expire at such time (the “Expiration Date”); provided that
(a) the Expiration Date for any Claim relating to a breach of the
representations and warranties set forth in Section 4.2(h) will be as set forth
in Section 5.6, (b) there will be no Expiration Date for any Claim relating to a
breach of the representations and warranties set forth in Section 4.1 or Section
4.2(b), (c) the Expiration Date for any Claim relating to a breach of the
representations and warranties set forth in Section 4.2(i) will be the three
(3)-year anniversary of the Closing (the representations and warranties referred
to in the foregoing clauses (a) and (b) and in this clause (c) being referred to
herein as the “Fundamental Representations”), and (d) any Claim pending on any
Expiration Date for which a notice has been given in accordance with Section 7.4
or Section 7.5 below on or before such Expiration Date may continue to be
asserted and indemnified against until finally resolved. All of the covenants
and agreements of the Stockholders and the Buyer contained in this Agreement
will survive after the date of this Agreement until performed in accordance with
their terms, unless and to the extent only that non-compliance with covenants or
agreements is waived in writing by the Party entitled to such performance. No
claims for a breach of covenant or other agreement set forth in this Agreement
may be made or brought by any Party after the expiration of the applicable
statute of limitations period, unless a different expiration date is
specifically provided for herein.
     Section 7.2 Stockholders’ Indemnification Obligations. The Stockholders,
jointly and severally, shall indemnify and hold harmless the Buyer, the Company,
their respective Affiliates, all of their respective Representatives, and their
respective successors and assigns (collectively, the “Buyer Indemnified
Parties”) from and against any and all Damages based upon, attributable to or
resulting from: (a) a breach of any representation or warranty of the
Stockholders set forth in this Agreement or in any other Transaction Document
(provided that, with respect to the representations and warranties set forth in
Section 4.1 above, each Stockholder shall only be severally liable for
indemnification with respect to its own breaches); (b) a breach of any covenant
or other agreement on the part of the Stockholders under this Agreement or under
any other Transaction Document; or (c) any Selling Expenses.
New York MDS, Inc.

- 21 -



--------------------------------------------------------------------------------



 



     Section 7.3 Buyer’s Indemnification Obligations. The Buyer shall indemnify
and hold harmless the Stockholders, their respective Affiliates, all of their
respective Representatives, and their respective successors and assigns from and
against any and all Damages based upon, attributable to or resulting from: (a) a
breach of any representation or warranty of the Buyer set forth in this
Agreement or in any other Transaction Document; (b) a breach of any covenant or
other agreement on the part of the Buyer under this Agreement or under any other
Transaction Document; or (c) any operations of the Company relating solely to
periods after the Closing.
     Section 7.4 Third Party Claims.
     (a) In the event of any Claim by a third Person, the indemnified Party
shall reasonably and promptly notify the indemnifying Party of such Claim (a
“Claim Notice”) once the indemnified Party has knowledge of it. The indemnifying
Party shall have the right, at its sole option and expense, to control the
defense of the Claim and to be represented by counsel of its choice, which must
be reasonably satisfactory to the indemnified Party, and to defend against,
negotiate, settle or otherwise deal with any Claim which relates to any Damages
indemnified against hereunder; provided that the indemnifying Party shall not,
without the consent of the indemnified Party (which consent, as it relates to
clause (iii) below, shall not be unreasonably withheld or delayed), enter into
any settlement, compromise or discharge of a Claim that by its terms
(i) includes injunctive or other non-monetary relief that adversely affects the
indemnified Party in any material respect, (ii) does not release the indemnified
Party completely in connection with such Claim, or (iii) would otherwise
adversely affect the indemnified Party in any material respect. If the
indemnifying Party elects to defend against, negotiate, settle or otherwise deal
with any Claim which relates to any Damages indemnified against hereunder, it
shall within thirty (30) days (or sooner, if the nature of the Claim so
requires) after receipt of the Claim Notice, notify the indemnified Party of its
intent to do so. If the indemnifying Party shall assume the defense of any
Claim, the indemnified Party may participate, at its own expense, in the defense
of such Claim; provided that such indemnified Party shall be entitled to
participate in any such defense with separate counsel at the reasonable expense
of the indemnifying Party if (A) so requested by the indemnifying Party to
participate or (B) in the reasonable opinion of counsel to the indemnified
Party, a conflict or potential conflict exists between the indemnified Party and
the indemnifying Party that would make such separate representation advisable;
and provided, further, that the indemnifying Party shall not be required to pay
for more than the reasonable costs incurred for one such counsel for all
indemnified Parties in connection with any Claim.
     (b) If the indemnifying Party elects not to defend against, negotiate,
settle or otherwise deal with any Claim which relates to any Damages indemnified
against hereunder, fails to notify the indemnified Party of its election as
herein provided or disputes its obligation to indemnify the indemnified Party
for such Damages under this Agreement, the indemnified Party may defend against,
negotiate, settle or otherwise deal with such Claim; provided that the
indemnified Party shall not, without the consent of the indemnifying Party,
enter into any settlement, compromise or discharge of a Claim that by its terms
includes injunctive or other non-monetary relief that adversely affects the
indemnifying Party in any material respect. If the indemnified Party defends any
Claim, then the indemnifying Party shall reimburse the indemnified Party for the
Damages, including the reasonable expenses incurred by the indemnified Party in
defending such Claim upon submission of periodic invoices or other
substantiation.
     (c) The Parties agree to cooperate fully with each other in connection with
the defense, negotiation, or settlement of any Claim by a third Person.
New York MDS, Inc.

- 22 -



--------------------------------------------------------------------------------



 



     (d) After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified Party and the indemnifying Party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified Party shall forward to the indemnifying Party notice of any sums due
and owing by the indemnifying Party pursuant to this Agreement with respect to
such matter.
     (e) The failure of the indemnified Party to give reasonably prompt notice
of any Claim shall not release, waive or otherwise affect the indemnifying
Party’s obligations with respect thereto (provided such notice is given prior to
any applicable Expiration Date) except to the extent that the indemnifying Party
can demonstrate actual loss and prejudice as a result of such failure.
     Section 7.5 Other Claims. Any indemnifiable Claim hereunder that is not a
Claim by a third Person shall be asserted by the indemnified Party by promptly
delivering written notice thereof (including the basis of the Claim and the
amount or estimated amount thereof, if known and quantifiable) to the
indemnifying Party after the indemnified Party becomes aware of such Claim. The
failure of the indemnified Party to give reasonably prompt notice of any Claim
(provided such notice is given prior to any applicable Expiration Date) shall
not release, waive or otherwise affect the indemnifying Party’s obligations with
respect thereto except to the extent that the indemnifying Party can demonstrate
actual loss and prejudice as a result of such failure. If the indemnifying Party
or the Stockholders Representative, as applicable, does not respond to such
notice within thirty (30) days after its receipt, it shall have no further right
to contest the validity of such Claim.
     Section 7.6 Limitations on Indemnification.
     (a) Notwithstanding anything to the contrary set forth in this Article VII,
the Stockholders shall only be liable to the Buyer Indemnified Parties in
respect of any Damages pursuant to Section 7.2(a) of this Agreement only when,
and only for any amounts by which, the aggregate amount of all such Damages to
which all Buyer Indemnified Parties are entitled to indemnification hereunder
exceed $100,000 (the “Indemnity Deductible”), at which point the Stockholders
shall be liable only for the amount of Damages in excess of the Indemnity
Deductible, provided that, the obligation of the Stockholders to indemnify any
Buyer Indemnified Party in respect of any Damages resulting from a breach of any
Fundamental Representation or from any Claim based on fraud shall not be subject
to, or count against, the Indemnity Deductible.
     (b) Notwithstanding anything to the contrary set forth in this Article VII,
the aggregate liability of the Stockholders for indemnification Claims pursuant
to Section 7.2(a) of this Agreement will be limited to $4,000,000 (the
“Indemnity Cap”), provided that, the obligation of the Stockholders to indemnify
any Buyer Indemnified Party in respect of any Damages resulting from a breach of
any Fundamental Representation or from any Claim based on fraud shall not be
subject to, or count against, the Indemnity Cap.
     (c) Notwithstanding anything to the contrary set forth in this Article VII,
no Stockholder shall be liable for Damages under Section 7.2(a) in an amount
greater than such Stockholder’s Respective Portion of the Purchase Price,
provided that, the limitation set forth in this Section 7.6(c) shall not apply
to any such Damages resulting from any Claim based on the fraud of any such
Stockholder.
New York MDS, Inc.

- 23 -



--------------------------------------------------------------------------------



 



     (d) The amount of the indemnification payable by any Stockholder hereunder
to any Buyer Indemnified Party shall be reduced by any net cash proceeds
actually received by the Company with respect to the underlying Claim under any
third-party insurance policy maintained by the Company, in effect as of the
Closing and identified on Schedule 4.2(i). Each indemnified Party agrees to make
any reasonable claim under such insurance policies prior to seeking to recover
any Damages under this Agreement, provided that, (i) an indemnified Party may
provide notice to preserve its rights hereunder, and (ii) the Buyer shall be
entitled to retain a portion of the Holdback Amount in accordance with
Section 2.2 above until cash proceeds are received under such insurance policies
or coverage is denied.
     (e) Each Indemnified Party shall take and shall cause its Affiliates to
take all commercially reasonable steps to mitigate any Damages upon becoming
aware of any Claim.
     (f) Notwithstanding anything to the contrary in this Agreement, for
purposes of this Article VII, no Indemnified Party will be entitled to recover
for any consequential, incidental, indirect, special or punitive damages
(including loss of revenue, income or profits, diminution of value or loss of
business reputation or opportunity) arising out of or relating to a breach or
alleged breach hereof, except to the extent such Indemnified Party is liable to
any third Person in respect thereof.
     (g) The Buyer acknowledges and agrees that no Stockholder shall have any
liability under any provision of this Agreement for any Damages to the extent
such Damages result from (i) actions taken by the Buyer or any of its Affiliates
with respect to the License or any Contract entered into by the Buyer or any of
its Affiliates with regard to the License, or (ii) any violation of Law by the
Buyer or any of its Affiliates.
     Section 7.7 Exclusive Remedy. From and after the Closing, the sole and
exclusive remedy for any breach or failure to be true and correct, or alleged
breach or failure to be true and correct, of any representation or warranty or
any covenant or agreement in this Agreement, shall be indemnification to the
extent available under this Article VII. In furtherance of the foregoing, each
of the Parties hereby waives, to the fullest extent permitted by applicable Law,
any and all other rights, claims and causes of action (including rights of
contribution (except as among the Stockholders)), known or unknown, foreseen or
unforeseen, which exist or may arise in the future, that it may have against the
Stockholders or the Buyer or their Affiliates, as the case may be, arising under
or based upon any Law (including any such Law arising under or based upon any
securities Law, common Law or otherwise). Notwithstanding the foregoing, this
Section 7.7 shall not operate to limit the rights of the Parties to seek
equitable remedies (including specific performance or injunctive relief).
     Section 7.8 Other Indemnification Matters. Notwithstanding anything to the
contrary set forth in this Article VII, (a) any indemnification obligations of
the Stockholders, or any of them, shall first be offset against the Holdback
Amount and, thereafter, the Stockholders will be liable for all indemnification
obligations to the Buyer Indemnified Parties, subject to the limitations
contained herein; (b) the Stockholders do not have any individual right to
assert any Claim under this Article VII, and any and all Claims on behalf of the
Stockholders may be brought only by the Stockholders Representative; and (c) any
amounts paid pursuant to this Article VII shall be treated as an adjustment to
the Purchase Price, unless otherwise required by Law.
ARTICLE VIII: MISCELLANEOUS
     Section 8.1 Entire Agreement. This Agreement and the other Transaction
Documents constitute the entire agreement among the Parties pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties with respect to the subject matter hereof, except for the Letter of
Intent to the extent specifically referenced herein.
New York MDS, Inc.

- 24 -



--------------------------------------------------------------------------------



 



     Section 8.2 Amendments and Waivers. Except as provided in Section 8.9, any
provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed (in the case of an amendment) by
the Buyer and the Stockholders Representative or (in the case of a waiver) by
the Party against whom the waiver is to be effective, and then only to the
extent of such written amendment or waiver. No failure or delay by any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
     Section 8.3 Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and
permitted assigns. This Agreement may not be assigned by any Party without the
prior written consent of the other Party(ies), which shall not be unreasonably
withheld, conditioned or delayed, except that the Buyer may assign its rights
(but not its obligations) under this Agreement to any of its Affiliates upon
delivery of written notice to the Stockholders Representative. No such
assignment shall release the Buyer from its obligations under this Agreement and
the other Transaction Documents. If any corporate Stockholder shall dissolve
after the Closing, the stockholders of such corporation (and their successors
and assigns) shall be deemed to be the assignees of the rights and obligations
of such corporate Stockholder under this Agreement and the other Transaction
Documents, without requiring the consent of the other Party(ies).
     Section 8.4 No Third Party Beneficiaries. Except for any third Persons
entitled to indemnification pursuant to Article VII above, nothing expressed or
implied in this Agreement is intended, or shall be construed, to confer upon or
give any Person that is not a Party hereto any rights or remedies under or by
reason of this Agreement or the Transactions.
     Section 8.5 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the internal Laws of the Commonwealth of Virginia,
without reference to the choice of law principles thereof.
     Section 8.6 Access; Limited Representations. Buyer acknowledges that it and
its representatives have been permitted reasonable access to the books and
records, facilities, equipment, Returns, Contracts and other properties and
assets of the Company that it and its representatives have desired or requested
to see or review, and that it and its representatives have had a reasonable
opportunity to meet with the officers and directors of the Company to discuss
the Company and its business and assets. The Buyer acknowledges that none of the
Stockholders, any of the officers or directors of the Company or any other
Person has made any representation or warranty, expressed or implied, as to the
accuracy or completeness of any information regarding the Company and its
business and assets furnished or made available to the Buyer and its
representatives, except as expressly set forth in this Agreement or any other
Transaction Document. The Buyer acknowledges that, except for the
representations and warranties contained in Section 4.1 and Section 4.2 of this
Agreement or in any other Transaction Document, neither the Stockholders nor any
other Person has made, and the Buyer has not relied on, any other express or
implied representation or warranty by or on behalf of the Stockholders, and the
Buyer will make no Claim with respect thereto.
     Section 8.7 Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the Transactions are consummated, the Parties shall
bear their respective expenses (including all compensation and expenses of
counsel, financial advisors, consultants and other professionals) incurred in
connection with this Agreement and the Transactions. As among the Stockholders,
unless otherwise
New York MDS, Inc.

- 25 -



--------------------------------------------------------------------------------



 



agreed among the Stockholders, each Stockholder shall bear its respective
expenses (including all compensation and expenses of counsel, financial
advisors, consultants and other professionals) incurred in connection with this
Agreement and the Transactions.
     Section 8.8 Notices. All notices or other communications hereunder shall be
in writing and shall be deemed to have been duly given or made (a) upon
delivery, if delivered personally (by courier service or otherwise), as
evidenced by written receipt or other written proof of delivery (which may be a
printout of the tracking information of a courier service that made such
delivery), (b) upon confirmation of dispatch if sent by facsimile transmission
(which confirmation shall be sufficient if shown by evidence produced by the
facsimile machine used for such transmission), in each case to the applicable
addresses set forth below; or (c) the next business day if sent by overnight
delivery via a reliable express delivery service:

              If to the Buyer, to:
 
            Sprint Nextel Corporation     2001 Edmund Halley Drive     Reston,
Virginia 20191
 
  Attention:   Vice President, Spectrum Development
 
  Phone:   (703) 433-4000
 
  Facsimile:   (703) 433-4483
 
            With a copy (that shall not constitute notice) to:
 
            Sprint Nextel Corporation     Legal Department     2001 Edmund
Halley Drive     Reston, Virginia 20191     Attention: Spectrum Management
 
  Phone:   (703) 433-4000
 
  Fax:   (703) 592-7370
 
            and to:
 
            Jones Day     325 John H. McConnell Blvd., Suite 600     Columbus,
Ohio 43215-2673     (For U.S. Mail: P.O. Box 165017, Columbus, Ohio 43216-5017)
 
  Attention:   Jeffrey D. Litle, Esq.
 
  Phone:   (614) 281-3939
 
  Facsimile:   (614) 461-4198
 
            If to the Stockholders or the Stockholders Representative, to:
 
            c/o Kevin J. Thimjon     Chief Financial Officer     Bell
Industries, Inc.     8888 Keystone Crossing, Suite 1700     Indianapolis,
Indiana 46240
 
  Phone:   (317) 715-6816
 
  Facsimile:   (317) 715-6816

New York MDS, Inc.

- 26 -



--------------------------------------------------------------------------------



 



              With a copy (that shall not constitute notice) to:
 
            Manatt Phelps Phillips     11355 West Olympic Blvd.     Los Angeles,
California 90064
 
  Attention:   Mark Kelson, Esq.
 
  Phone:   (310) 312-4156
 
  Facsimile:   (310) 914-4224

     Any Party may change its address or facsimile number for the purposes of
this Section 8.8 by giving notice as provided herein.
     Section 8.9 Stockholders Representative.
     (a) Each Stockholder hereby appoints the Stockholders Representative as its
agent and attorney-in-fact, with full power and authority to represent each
Stockholder and such Stockholder’s successors and assigns with respect to all
matters arising under this Agreement and each other Transaction Document;
provided that, the Stockholders Representative will not be entitled to take any
action with respect to any particular Stockholder without the consent of such
Stockholder where such action would (i) reduce the Purchase Price, (ii) reduce
such Stockholder’s Respective Portion of the Purchase Price or the Holdback
Amount, (iii) increase the Holdback Amount, (iv) increase the liability of such
Stockholder under this Agreement or the other Transaction Documents or otherwise
materially and adversely affect such Stockholder disproportionately to the other
Stockholders, (v) amend the provisions of Article VII above or this Section 8.9,
or (vi) agree to the extension of any time period set forth in this Agreement;
and provided, further, that in any instance where a Stockholder is or may be
severally liable under this Agreement or the other Transaction Documents, only
such Stockholder (or its successors and assigns) shall have the power and
authority to take action with respect such matter. In addition, the Stockholders
Representative shall have no authority to execute or deliver the documents,
certificates or agreements required to be executed and/or delivered by each
Stockholder pursuant to Section 3.2 hereof. Subject to the foregoing limitations
and the Contribution Agreement referred to in Section 8.14 below, the
Stockholders Representative shall have full power and authority, on behalf of
each Stockholder and such Stockholder’s successors and assigns, to interpret the
terms and provisions of this Agreement and each other Transaction Document, to
dispute or fail to dispute any Claim under this Agreement or any other
Transaction Document, to negotiate and compromise any dispute that may arise
under this Agreement or any other Transaction Document and to sign any releases
or other documents with respect to any such dispute; provided that the
Stockholders Representative shall not, without the consent of all the affected
Stockholders (which consent shall not be unreasonably withheld or delayed),
enter into any settlement, compromise or discharge of a Claim that by its terms
(1) includes injunctive or other non-monetary relief that adversely affects a
Stockholder in any material respect, (2) does not release the Stockholders
completely in connection with such Claim, or (3) would otherwise adversely
affect a Stockholder disproportionately to the other affected Stockholders.
Notwithstanding the foregoing, any Stockholder may participate, at its own
expense, in the defense of any Claim or dispute arising hereunder.
     (b) Notwithstanding the foregoing, the Buyer shall be entitled to rely on
any actions taken by the Stockholders Representative as the actions of all of
the Stockholders as if expressly ratified and confirmed in writing by each of
them, and no Stockholder shall have any cause of action against the Buyer for
any action taken by the Buyer in reliance upon the instructions or decisions of
the Stockholders Representative.
New York MDS, Inc.

- 27 -



--------------------------------------------------------------------------------



 



     (c) If, for any reason, the Stockholders Representative named in this
Agreement is unable to serve as such, or while serving as such he or she
resigns, the Stockholders holding at least a majority of the Shares immediately
prior to the Closing will select in writing a substitute Stockholders
Representative, who must be (i) one of the individuals identified as an officer
or director of the Company on Schedule 4.2(i), or (ii) an individual who is
otherwise reasonably familiar with the Transactions and the operations of the
Company. Upon selection of any substitute Stockholders Representative, the
Stockholders will provide prompt written notice thereof to the Buyer. If, for
any reason, there is no Stockholders Representative at any time, all references
in this Agreement to the Stockholders Representative will be deemed to refer to
the Stockholders holding at least a majority of the Shares immediately prior to
the Closing.
     (d) In performing any of his or her duties under this Agreement or upon the
claimed failure to perform his or her duties under this Agreement, the
Stockholders Representative will not be liable to the Stockholders or the Buyer
or any of its Affiliates for any Damages that the Stockholders or the Buyer or
any such Affiliates may incur as a result of any act, or failure to act, by the
Stockholders Representative under this Agreement, except to the extent that a
court of competent jurisdiction finally determines that such Damages were the
result of the gross negligence or willful misconduct of the Stockholders
Representative. The limitation of liability provisions of this Section 8.9(d)
shall survive the termination of this Agreement and any resignation or other
termination of the Stockholders Representative.
     Section 8.10 Invalidity. In the event that any of the provisions contained
in this Agreement or in any other Transaction Document, shall for any reason be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or such other Transaction Document and such provision will be
ineffective only to the extent of such invalidity, illegality or
unenforceability, unless the consummation of the Transactions is impaired
thereby.
     Section 8.11 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement must be construed as
if drafted jointly by the Parties and no presumption or burden of proof will
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. The word “including” shall mean including
without limitation. Any reference to the singular in this Agreement shall also
include the plural and vice versa. The phrase “knowledge of the Stockholders” or
words of similar import means the knowledge of any of the officers or directors
of the Company identified in Schedule 4.2(i) or of the officers or directors of
any Stockholder, in each case, obtained or obtainable after reasonable
investigation. All references to “true and complete” copies of specified
documents, means true and complete copies of such documents, together with all
material notices, waivers, amendments, modifications and supplements thereto.
The headings of the Articles and Sections herein are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
     Section 8.12 Specific Performance. The Stockholders acknowledge that the
Company and its assets (including each License) are unique and that the
Stockholders’ failure to perform this Agreement will cause the Buyer irreparable
damage and injury which cannot be reasonably or adequately compensated for in
damages in an action at law. Therefore, the Buyer will be entitled, as a matter
of right, to require of the Stockholders, specific performance of all of their
respective obligations under this Agreement, without a showing of irreparable
harm beyond the concession of the Stockholders in this Section 8.12, or proof of
specific monetary or other damages, but without waiving any right to money or
other damages, and to obtain injunctive and other equitable relief in any court
of competent jurisdiction to prevent the violation or threatened violation of
any of the provisions of this Agreement. Each Stockholder acknowledges that the
provisions of this Section 8.12 constitute an essential element of this
Agreement, without which this Agreement would not have been executed by the
Buyer.
New York MDS, Inc.

- 28 -



--------------------------------------------------------------------------------



 



     Section 8.13 Signatures. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
     Section 8.14 Termination. Effective at the Closing, the Stockholders agree
that any written or oral agreements between or among any two or more or all of
them or the Company relating to the Shares or the Company (except for (a) this
Agreement, (b) the other Transaction Documents and (c) that certain Contribution
Agreement, dated as of the Effective Date, by and among the Stockholders) shall
be terminated and of no further force or effect.
[this space left blank intentionally — signature page immediately follows]
New York MDS, Inc.

- 29 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date.

                      Buyer:                
 
                    SPRINT NEXTEL CORPORATION                
 
                   
By:
  /s/ Christopher T. Rogers                
 
 
 
               
Name:
  Christopher T. Rogers                
 
 
 
               
Title:
  SVP, Corporate Development and Spectrum Group                
 
 
 
               
 
                    Stockholders:                
 
                    PRIVATE NETWORKS, INC.       MULTIPOINT INFORMATION SYSTEMS,
INC.    
 
                   
By:
  /s/ Billy J. Parrott       By:   /s/ Irwin Jacobs    
 
 
 
         
 
   
Name:
  Billy J. Parrott      
Name:
  Irwin Jacobs    
Title:
  President      
Title:
  President    
 
                    BROADCAST DATA CORP.       BELL INDUSTRIES, INC.
(successor-in-interest to SkyTel, Inc.).    
 
                   
By:
  /s/ James E. Lindstrom       By:   /s/ Kevin J. Thimjon    
 
 
 
         
 
   
Name:
  James E. Lindstrom      
Name:
  Kevin J. Thimjon    
Title:
  President      
Title:
  EVP & Chief Financial Officer    
 
                    Stockholders Representative:                
 
                    /s/ Kevin J. Thimjon                                   Kevin
J. Thimjon, in his capacity as the
Stockholders Representative under this Agreement                

New York MDS, Inc.

- 30 -



--------------------------------------------------------------------------------



 



SCHEDULE A
License Information

                          CALL SIGN   MARKET   ST   LICENSEE   GROUP   $
ALLOCATION  
WLK227
  New York   NY   New York MDS, Inc.   BRS2   62,586,278  
 
                       
TOTAL
                  62,586,278  

 